 

EXHIBIT 10.2
 
 
AMENDMENT NO. 3 TO
LNG SERVICES AGREEMENT
 
This Amendment No. 3 (this “Amendment”) dated February 15, 2011, amends that
certain LNG Services Agreement dated March 26, 2010 and effective as of April 1,
2010, as amended by that certain Amendment No. 1 to LNG Services Agreement,
dated June 24, 2010 and effective as of July 1, 2010, and as further amended by
that certain Amendment No. 2 to LNG Services Agreement dated December 16, 2010
(as amended, the “Original Agreement”), by and between Cheniere Marketing, LLC,
a Delaware limited liability company (“CMI”) and JPMorgan LNG Co., a Delaware
company (“LNGCo”). CMI and LNGCo are sometimes individually referred to as a
“Party” and, collectively, referred to as the “Parties”. Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Original Agreement.
WHEREAS, the Parties desire to amend the Original Agreement in accordance with
the terms of this Amendment; and
NOW, THEREFORE, in consideration of the mutual agreements, covenants and
conditions contained in this Agreement, as well as for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
1.    
Amendment to Section 9.2
Section 9.2 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:
“9.2    Termination Option. Each of CMI and LNGCo shall have the option to
terminate this Agreement at its sole discretion by providing the other Party
written notice of the exercise of its option to terminate no later than April 1,
2011, whereupon May 1, 2011 shall become the “Early Termination Date.”
2.    No Other Changes; Reference. Except as specifically amended by this
Amendment, the Original Agreement shall remain in full force and effect.
3.    Governing Law. This Amendment shall be governed by, construed and enforced
in accordance with the State of New York, without regard to principles of laws
(whether of the State of New York or any other jurisdiction).
4.    Counterparts. This Amendment may be executed in counterparts and if so
executed by each Party hereto, all copies together shall constitute a single
agreement.
 
 
*********
 

 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
CHENIERE MARKETING, LLC                                    
By:
 
/s/ Davis Thames
Name:
 
Davis Thames
Title:
 
President

 
 
JPMORGAN LNG Co.
By:
 
/s/ Patrick Strange
Name:
 
Patrick Strange
Title:
 
Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Amendment No. 3 to LNG Services Agreement

 